Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 28, 2022

                                      No. 04-22-00454-CV

                           Billie O. STONE d/b/a Stobil Enterprises,
                                         Appellant

                                                v.

     K CLARK PROPERTY MANAGEMENT LLC and Trans Ventura, LLC Series B,
                            Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022CI03480
                         Honorable H. Paul Canales, Judge Presiding


                                         ORDER
       On October 4, 2022, we abated this appeal for the trial court to clarify whether it intended
to render a final judgment and, if so, to sign a judgment that is final for purposes of appeal. See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001). On November 22, 2022, the trial
court clerk filed a supplemental clerk’s record, which contains an “Amended Order Granting
Defendant’s Motion for Summary Judgment,” which is a final and appealable judgment.
Therefore, we REINSTATE this appeal on the docket of this court and LIFT our suspension of
appellate deadlines. It is ORDERED that appellant’s brief is due on December 28, 2022.

        On November 21, 2022, while this appeal was abated, appellant, who is proceeding pro
se, filed a “Motion to Reverse and Set Aside Judgment and Relief.” We DENY appellant’s
motion without prejudice to appellant reasserting any arguments made in the motion in his
appellant’s brief.


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court